
	
		III
		109th CONGRESS
		2d Session
		S. CON. RES. 107
		IN THE SENATE OF THE UNITED STATES
		
			June 28, 2006
			Mr. Gregg (for himself
			 and Mr. Sununu) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		CONCURRENT RESOLUTION
		Congratulating Donald Andrew Hall for his
		  selection by the Librarian of Congress as the 14th Poet Laureate of the United
		  States and for his great accomplishments in prose and essays focusing on New
		  England rural living, baseball, and how work conveys meaning to ordinary
		  life.
	
	
		Whereas Donald Hall attended the prestigious Bread Loaf
			 Writers' Conference at the age of 16 on account of his prose and short story
			 writing;
		Whereas Donald Hall served as literary editor of Isis, the
			 Oxford Poetry Society's journal, and won Oxford University's prestigious
			 Newdigate Prize for Exile;
		Whereas Donald Hall served as the poetry editor of The
			 Paris Review;
		Whereas Donald Hall has held Stanford's Creative Writing
			 Fellowship, a position in Harvard's Society of Fellows, and a faculty position
			 at Harvard for 18 years;
		Whereas Donald Hall held the position of New Hampshire
			 Poet Laureate from 1984 to 1989;
		Whereas Donald Hall has published 15 books of poetry,
			 including The One Bad (1988), The Happy Man
			 (1986), and Exiles and Marriages (1955);
		Whereas Donald Hall has also written 20 books of prose,
			 children's books, and plays;
		Whereas Donald Hall’s most recent work is White
			 Apples and the Taste of Stone: Selected Poems 1946–2006;
		Whereas Donald Hall has received numerous awards including
			 2 Guggenheim Fellowships, the Poetry Society of America's Robert Frost Silver
			 Medal, a Lifetime Achievement Award from the New Hampshire Writers and
			 Publisher Project, the Ruth Lilly Prize for Poetry, the National Book Critics
			 Circle Award, the Los Angeles Times Book Prize, the Lenore Marshall Poetry
			 Prize, and the Academy's Lamont Poetry Selection;
		Whereas Donald Hall has been nominated for a Pulitzer
			 Prize;
		Whereas Donald Hall has won a Caldecott Medal for his
			 children's book, The Ox-Cart Man;
		Whereas Donald Hall is a member of the Academy of Arts and
			 Letters; and
		Whereas recurring themes in Donald Hall's writings include
			 New England rural life, baseball, and ordinary life: Now, therefore, be
			 it
		
	
		That Congress congratulates Donald Andrew
			 Hall for his selection by the Librarian of Congress as the 14th Poet Laureate
			 of the United States and for his great accomplishments in prose and essays
			 focusing on New England rural living, baseball, and how work conveys meaning to
			 ordinary life.
		
